Spencer, J.
delivered the opinion of the court. The very point made in this cause, arose in the case of Harding v. Holmes, [1 Wils. 122.] upon precisely the same state of pleadings. The defendant’s counsel gave up the point, and judgment was given for the ‘plaintiff. Upon the authority of the case of Roberts v. Mariet,§ the rejoinder in this case is a departure, for' by the.plea the defendant has denied that an award was made, and in the re*369joinder he admits that one was made. It is an established principle, that a rejoinder must maintain the plea, and cannot set forth any other matter at variance with it.
These, however, were cases decided before the principles applicable to awards, were well understood and settled; It is now well established that at law, nothing dehors the award invalidating it, can be pleaded or given in evidence to the jury. (2 Wils. 148.) The arbitrators are judges chosen by the parties themselves, and their awards are not examinable in a court of law, unless the condition is to be made a rule of court, and then, only, for corruptiotr or gross partiality. .
In the case of Newland v. Douglass,* the court decided, that proof of the mistake of arbitrators, was inadmissible at law, and that a, court of chancery alone could correct a palpable mistake of arbitrators. Their award is like - a judgment. Courts of law cannot listen to suggestions contradicting the award, or impeaching the conduct of the arbitrators.
We are, therefore, of opinion, that the plaintiff ought to have judgment.
Thompson, J. not having heard the argument in the cause, gave no opinion.
Judgment for the plaintiff;

 2 Sound. 188.


 2 Johns. 62.